Name: 83/112/EEC: Council Decision of 8 March 1983 on the conclusion of the Agreement in the form of agreed minutes extending for 1983 the temporary arrangement on concerted disciplines between the European Economic Community and Spain on the imports of cheese into Spain
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-03-15

 Avis juridique important|31983D011283/112/EEC: Council Decision of 8 March 1983 on the conclusion of the Agreement in the form of agreed minutes extending for 1983 the temporary arrangement on concerted disciplines between the European Economic Community and Spain on the imports of cheese into Spain Official Journal L 069 , 15/03/1983 P. 0015*****COUNCIL DECISION of 8 March 1983 on the conclusion of the Agreement in the form of agreed minutes extending for 1983 the temporary arrangement on concerted disciplines between the European Economic Community and Spain on the imports of cheese into Spain (83/112/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas Spain, invoking Article XIX of the General Agreement on tariffs and trade (GATT), has taken safeguard measures against imports of cheese of which the European Economic Community is the principal supplier; Whereas the Commission has entered into negotiations with Spain under Article XIX of GATT; whereas it has reached an Agreement with that country on imports of Community cheese into Spain in 1983; whereas that Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of agreed minutes extending for 1983 the temporary arrangement on concerted disciplines between the European Economic Community and Spain on imports of cheese into Spain is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 8 March 1983. For the Council The President J. ERTL